Citation Nr: 0636296	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  04-14 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1958 to 
March 1962. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.

The veteran appeared and testified at Travel Board hearings 
held at the RO in July and September 2005, before two 
separate Veterans Law Judges.  Both judges are members of the 
panel deciding this case.  


FINDINGS OF FACT

1.  The veteran's hearing loss in the right ear is not 
productive of a Roman numeral designation of more than level 
V.

2.  The veteran's hearing loss in the left ear is not 
productive of a Roman numeral designation of more than level 
II.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A and 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic 
Code 6100 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, the veteran's initial claim was for 
service connection for bilateral hearing loss which was 
granted in a June 2003 rating decision and was evaluated as 
10 percent.  The veteran disagreed with the 10 percent 
evaluation of this now service-connected disability in August 
2003.  Thereafter the RO provided notice to the veteran of 
the Pelegrini II elements of how to establish an increased 
rating in October 2004.  However, since the veteran's claim 
was initially one for service connection, which has been 
granted, the Board finds that VA's obligation to notify the 
veteran has been met as the claim for service connection was 
obviously substantiated.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Therefore, any deficiency in the October 
2004 notice relating to the veteran's appeal for an increased 
rating is not prejudicial to the veteran.

The veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  He 
was told it was his responsibility to support the claim with 
appropriate evidence and has been given the regulations 
applicable to VA's duty to notify and assist.  Indeed, the 
veteran submitted evidence in support of his claim, which 
indicates he knew of the need to provide VA with information 
and evidence to support his claim.  Thus the Board finds that 
the purposes behind VA's notice requirement have been 
fulfilled, and VA has satisfied its "duty to notify" the 
veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  
Private audiology reports were either submitted by the 
veteran or obtained by the RO.  The veteran also submitted a 
VA audiology report from November 2004, but has not 
identified that he continues to have treatment for his 
hearing loss at any VA facility.  The veteran was notified in 
the rating decision, Statement of the Case and Supplemental 
Statements of the Case of what evidence the RO had obtained 
and considered in rendering its decisions.  He submitted a 
statement in April 2006 that he had no additional evidence to 
submit.  VA is only required to make reasonable efforts to 
obtain relevant records that the veteran has adequately 
identified to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).   
VA, therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examinations on his claim in May 2003 and January 
2006.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2006).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2006), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2006).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  

The veteran's hearing loss is rated under 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2006).  VA disability compensation for 
impaired hearing is derived from the application in sequence 
of two tables.  See 38 C.F.R. § 4.85(h), Table VI and Table 
VII (2006).  Table VI correlates the average pure tone 
sensitivity threshold (derived from the sum of the 1000, 
2000, 3000, and 4000 Hertz thresholds divided by four) with 
the ability to discriminate speech, providing a Roman numeral 
to represent the correlation.  Each Roman numeral corresponds 
to a range of thresholds (in decibels) and of speech 
discriminations (in percentages).  The table is applied 
separately for each ear to derive the values used in Table 
VII.  Table VII prescribes the disability rating based on the 
relationship between the values for each ear derived from 
Table VI.  The assignment of a rating for hearing loss is 
achieved by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

After considering all the evidence, the Board finds that the 
preponderance of the evidence is against a disability rating 
higher than 10 percent for the veteran's service-connected 
bilateral hearing loss.  Although the claims file contains 
the results of multiple hearing tests, the Board finds that 
the only hearing tests that are competent for rating the 
veteran's bilateral hearing loss are the May 2003 and January 
2006 VA examinations.  An examination for hearing impairment 
for VA purposes must be conducted by a state-licensed 
audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a) (2006).  

The veteran submitted a report of a private audiological test 
conducted in April 2002.  The Board, however, is unable to 
determine from the report whether the examiner used the 
Maryland CNC for controlled speech discrimination testing or 
that the testing was conducted without the use of hearing 
aids.  Thus this report is not competent for rating purposes.

The veteran also submitted a report of the results of a 
hearing test conducted for the benefit of his employer in 
September 2003.  This report is not competent for rating 
purposes, however, because the Board is unable to determine 
whether the test was conducted by a state-licensed 
audiologist.  Furthermore, there are no controlled speech 
discrimination test results provided with this report.  Thus 
the report does not provide the necessary information for 
rating the veteran's bilateral hearing loss.

Finally, the veteran submitted a report of an audiology test 
conducted in November 2004 at the Central Arkansas Veterans 
Health Care System.  Although the pure tone audiometry 
results appear to be consistent with the other reports, the 
speech discrimination scores are significantly lower than the 
scores shown in the May 2003 and January 2006 VA examination 
reports and thus are inconsistent with the rest of the 
competent medical evidence.  Furthermore, it is not clear 
from the report that the Maryland CNC was used for the 
controlled speech discrimination testing.  Thus the Board 
finds that this report is not competent for rating purposes.

In view of this, the Board will only consider the results of 
the VA examinations conducted in May 2003 and January 2006 in 
evaluating the veteran's bilateral hearing loss because they 
are the only reports that are competent for rating purposes.  
The veteran's bilateral hearing loss was initially rated as 
10 percent disabling based upon the May 2003 VA examination.  

On the audiological evaluation in May 2003, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
70
65
70
56
LEFT
10
65
65
60
50

Speech audiometry revealed speech recognition ability of 84 
percent in both ears. 

When applying these findings to Table VI, the numeric 
designation of the veteran's hearing impairment for each ear 
is II, which results in a zero percent evaluation for his 
bilateral hearing loss.  See 38 C.F.R. § 4.85, Table VII 
(2006).  

However, the veteran's hearing impairment in his right ear 
meets the criteria for using Table VIa for assigning the 
Roman numeric designation.  An exceptional pattern of hearing 
impairment exists when the puretone threshold is 30 decibels 
or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  
When such a pattern is shown, the Roman numeral designation 
for the ear's hearing impairment will be from either Table VI 
or VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(b) (2006).  

Utilizing Table VIa for the veteran's right ear hearing 
impairment, the veteran's puretone threshold average of 56 is 
equivalent to a IV numeric designation.  Elevating that 
numeral to the next higher (i.e., V) and applying that with 
the Roman numeral designation of II for the left ear hearing 
impairment established above to Table VII, the veteran's 
bilateral hearing impairment is entitled to a 10 percent 
disability rating.  Thus an evaluation higher than 10 percent 
based upon the May 2003 examination findings is not 
warranted.

The veteran complained at his hearing in September 2005 that 
his hearing had worsened.  Thus the Board remanded the 
veteran's claim for a new VA examination, which was conducted 
in January 2006.  The report of that examination shows pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
35
70
70
70
61
LEFT
15
65
70
65
54

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 88 percent in the left ear.

When applying these findings to Table VI, the numeric 
designation of the veteran's hearing impairment for the right 
ear is III and for the left ear is II.  Applying these 
numeric designations to Table VII, the result shows the 
veteran would be entitled to only a zero percent evaluation 
for his bilateral hearing loss.  The results of this test do 
not establish entitlement to consideration for an exceptional 
pattern of hearing loss under 38 C.F.R. § 4.86, thus the use 
of Table VIa is not warranted based upon the results of this 
examination.  Clearly, the January 2006 VA examination 
results also do not warrant assigning a disability rating in 
excess of 10 percent.

For the foregoing reasons, the preponderance of the evidence 
is against the veteran's claim for an increased disability 
rating and thus the doctrine of reasonable doubt is not 
applicable.  The veteran's claim must, therefore, be denied.



ORDER

Entitlement to an initial disability rating in excess of 10 
percent for bilateral hearing loss is denied.





			
	LAWRENCE M. SULLIVAN	MICHAEL E. KILCOYNE
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


